Citation Nr: 1419439	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-15 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of the delimiting date beyond September 15, 2008, for the award of educational assistance benefits under the Montgomery GI Bill.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2011.  This matter was originally on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files (Virtual VA and Veterans Benefits Management System) as well as the evidence in the physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides a ten-year period of eligibility during which an individual may use her entitlement to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a).  

An extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  Id.  

The Veteran has asked that the delimiting date for eligibility to benefits under the Montgomery GI Bill be extended.  She asserts that she was unable to use these benefits for a period of time due to disability from a motor vehicle accident in July 2000.  In October 2008, the Veteran noted that she was in a very severe car accident on July 5, 2000, that she was hospitalized for several months and subjected to a body brace while in recovery.  

In support of the Veteran's contentions, she has submitted hospital records in July 2000.  These records indicate that the Veteran sustained severe injury to her neck in a motor vehicle accident on July 5, 2000, in particular a fracture dislocation of C6-C7 with locked facets that were unable to be reduced with traction and sedation.  On July 7, 2000, she underwent open reduction and internal fixation of her C6-C7 fracture dislocation using Songer cables and iliac crest graft.  She awoke on the morning of admission with severe neck and chest pain and paresthesias of all extremities.  She also developed a drainage from her posterior neck wound.  Cervical spine films demonstrated recurrent of C6-C7 dislocation and CT scan demonstrated fracture of the lamina of C6.  Cultures of her cervical wound were growing Staphylococcus aureus and she was treated with IV Rocephin every 12 hours.  On July 26, 2000, the Veteran underwent anterior cervical discectomy at C5-C7 with interbody fusion using autogenous iliac crest graft and internal fixation using Synthes orthosis.  

In November 2008, the Veteran was asked to provide the exact beginning and exact ending dates of the period during which she could not go to school or attend training because of her disability, each job she held during the period of disability, and information from the doctors who treated her including diagnosis and treatment, how long she had had the disability, the dates during which her disability prevented her from training or going to school.

On her VA Form 9, Appeal to the Board of Veterans' Appeals, received in May 2009, the Veteran indicated that she had no way of getting in contact with the operating physician since it had been 8 years prior.  In this case, however, the Board notes that an Internet search has confirmed that the physician who performed the Veteran's neck surgery is still affiliated with the hospital where she was treated in 2000.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment between July 2000 and September 2008 for injuries sustained in a motor vehicle accident on July 5, 2000 that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file as well as authorization forms for Dr. R.J.W. and Brackenridge Hospital.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



